Citation Nr: 0635906	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The Board notes the veteran cancelled his request for a Board 
hearing in an August 2004 letter.  His request for a Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2006).  In the present case, following 
the issuance of the statement of the case in February 2004, 
but prior to the transferrence of the record to the Board, 
relevant additional evidence consisting of VA treatment 
records, including psychiatric treatment notes, was submitted 
to the RO.  The additional evidence contains medical evidence 
referable to the veteran's claimed depression and, therefore, 
is pertinent to the claim on appeal.  A remand of the case is 
therefore required to comply with 38 C.F.R. § 19.37 (2006).

In his December 2001 claim, the veteran indicates receiving 
VA treatment for his depression from 1997 to November 2001.  
He also indicated that he was currently being treated for 
depression at the Harry S. Truman VA Medical Center when he 
filed his notice of disagreement in March 2003.  Although VA 
treatment records for October 2001 to December 2001, December 
2002, and January 2004 to July 2004 are associated with the 
claims file, there is no indication of what treatment dates 
were sought.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2006); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  It is thus necessary that the outstanding 
VA records described above be obtained for consideration in 
connection with the veteran's appeal.

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for depression.  Dingess 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this remand will enable VA to provide appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claim of 
entitlement to service connection for 
depression currently on appeal, consistent 
with Dingess, supra.

2. Any VA treatment records from the Harry 
S. Truman VA Medical Center not already 
associated with the claims file should be 
obtained, to specifically include those 
dated from 1997 to October 2001 and 2003.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3. Following completion of the above, 
readjudicate the veteran's claim based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the February 2004 statement of 
the case.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


